DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 8, 2020.
	Claims 21-40 are pending.  Claims 1-20 were canceled.  Claim 21 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 23, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on September 8, 2020.  This IDS has been considered.
Claim Objections
Claim 30 is objected to because of the following informalities:  claim 30 recites “the fourth conductor,” see line 4, and seems that is should be --the fourth conductor layer--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 21 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2017/0117290; hereinafter “Lee”).
Regarding independent claim 21, Lee discloses a semiconductor memory device (Fig. 1) comprising:
	a semiconductor substrate (Fig. 3B: 110) including:
	a well region having a first semiconductor type (“well doped with an impurity,” see page 3, par. 0043); and
	 a diffusion region formed in the well region, the diffusion region having a second semiconductor type different from the first semiconductor type (Fig. 3B: region of CSL, see also page 3, par. 0046);
	a first conductor layer disposed above the semiconductor substrate (Fig. 3B: G6 adjacent to PL1);
	a plurality of second conductor layers disposed between the first conductor layer and the semiconductor substrate (Fig. 3B: G2-G5 adjacent to PL1, see also page 3, par. 0045), and alternately stacked with insulator layers (Fig. 3B: 125, see also page 3, par. 0045);
(Fig. 3B: G1 adjacent to PL1);
	a semiconductor pillar extending in a first direction through the first conductor layer, the second conductor layer, and the third conductor layer to reach the well region (Fig. 3B: PL1, see page 4, par. 0047);
	a ferroelectric film covering a side surface (Fig. 4A-4I: 135, see page 7, par. 0091 and 0093-0094) of the semiconductor pillar (Figs. 4A-4I: PL) and extending in the first direction to intersect with the second conductor layers (Figs. 4A-4I: G4);
	a bit line connected to the semiconductor pillar (Fig. 3B: BL4 electrically connected to PL1);
	a source line connected to the diffusion region (Fig. 3B: CSL); and
	a sequencer (Fig. 1: 20, 30 and 40),
	wherein the first conductor layer (Fig. 3B: G6 adjacent to PL1) and a corresponding part of the semiconductor pillar form a first select transistor (“string selection transistor,” see page 4, par. 0049),
	each of the second conductor layers (Fig. 3B: G2-G5 adjacent to PL1), a corresponding part of the ferroelectric film (Fig. 4A-4I: 135, see page 7, par. 0091 and 0093-0094), and a corresponding part of the semiconductor pillar form a memory cell transistor (Fig. 3B: S adjacent to PL1, see page 4, par. 0049),
	the third conductor layer (Fig. 3B: G1 adjacent to PL1) and a corresponding part of the semiconductor pillar form a second select transistor (“ground selection transistor,” see page 4, par. 0049), and
(“cell strings,” see page 4, par. 0049).
	Regarding claim 35, Lee discloses the limitations with respect to claim 21.
Furthermore, Lee discloses wherein the memory cell transistors include a first memory cell transistor (Fig. 3B: S adjacent to PL1, see page 4, par. 0049).
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the sequencer configured to execute, after the erase operation, NMOS read of the first memory cell transistor and PMOS read of the first memory cell transistor, and to correct a value of the first voltage, based on a result of the NMOS read and result of the PMOS read.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 36, as discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the sequencer is configured to calculate a correction value, based on whether or not a number of a part of the memory cell transistor, which are set in an OFF state in both the 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 37, as discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the sequence is configured to execute, after the erase operation, a write operation with the first memory cell transistor being selected, before executing the NMOS read and the PMOS read.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 38, as discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2017/0117290; hereinafter “Lee”) in view of Zhang et al. (U.S. 9,330,763; hereinafter “Zhang”).
	Regarding claim 22, Lee discloses the limitations with respect to claim 21.
	Furthermore, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “at a first time instant in an erase verify operation after an erase operation with the string is selected, the sequencer is configured to apply a first voltage to a gate of at least one of the memory cell 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the functions or exhibit the properties recited, the erase verify operation after an erase operation is obvious as follow:
	Similar to Lee, Zhang teaches a semiconductor memory device comprising a semiconductor substrate with a first select transistor, a memory cell transistor, and a second select transistor to form a string.
	Further, Zhang teaches a first time instant in an erase verify operation after an erase operation with the string is selected (see col. 19, ll. 34-38), a sequencer (Fig. 5: 510 and 565) is configured to apply a first voltage to a gate of at least one of the memory cell transistors (Fig. 8I: Vread), to apply a second voltage (Fig. 8I: Vsgd), which is lower than the first voltage (Vsgd = -2V < Vread = 12V; see col. 19, ll. 41-43 and 51-52), to a gate of the first select transistor (Fig. 8I: transistor coupled to Vsgd), (Fig. 8I: Vsgs), which is lower than the first voltage (Vsgs = -2V < Vread = 12V; see col. 19, ll. 41-43 and 52), to a gate of the second select transistor (Fig. 8I: transistor coupled to Vsgs), to apply a fourth voltage to the bit line (Fig. 8I: Vblrv), and to apply a fifth voltage (Fig. 8I: Vslrv), which is higher than the fourth voltage (Fig. 8I: Vslrv = 2V > Vblrv = 0V, see col. 19, ll. 52-53), to the source line (Fig. 8I: source line receiving Vslrv).
Since Zhang and Lee are from the same field of endeavor, the teachings of Zhang would have been recognized in the pertinent art of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Zhang with the teachings of Lee for the purpose of improve programming and erase speeds, see Zhang’s col. 3, ll. 32-34.
Regarding claim 23, Lee in combination with Zhang teaches the limitations with respect to claim 22.
Furthermore, Lee teaches the string further includes a dummy transistor connected between the first select transistor and the second select transistor (see page 3, par. 0035).
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the sequencer is configured to apply, at the first time instant in the erase verify operation, a sixth voltage, which is lower than the first voltage, to a gate of the dummy transistor.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 24, Lee in combination with Zhang teaches the limitations with respect to claim 22.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “first time instant, the sequence is configured to apply the first voltage to each of gates of the memory cell transistors.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the functions or exhibit the properties recited, Zhang teaches the limitations of claim 24 as follow:
(Fig. 5: 510 and 565) is configured to apply the first voltage to each of gates of the memory cell transistors (Fig. 8I: transistors connected in series receiving Vread).
Regarding claim 25, Lee in combination with Zhang teaches the limitations with respect to claim 22.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to properties of “the second voltage is lower than the fifth voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the functions or exhibit the properties recited, Zhang teaches the limitations of claim 25 as follow:
Zhang teaches wherein the second voltage is lower than the fifth voltage (Vsgd = -2V < Vslrv = 2V; see col. 19, ll. 51-52).
Regarding claim 26, Lee in combination with Zhang teaches the limitations with respect to claim 22.

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the functions or exhibit the properties recited, Zhang teaches the limitations of claim 26 as follow:
Zhang teaches wherein the third voltage is lower than the fifth voltage (Vsgs = -2V < Vslrv = 2V; see col. 19, ll. 51-52).
Regarding claim 27, Lee in combination with Zhang teaches the limitations with respect to claim 1.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to properties of “ the second voltage is substantially equal to the third voltage.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the functions or exhibit the properties recited, Zhang teaches the limitations of claim 27 as follow:
Zhang teaches wherein the second voltage is substantially equal to the third voltage (Vsgs = -2V = Vsgd = -2V; see col. 19, ll. 51-52).
Regarding claim 28, Lee in combination with Zhang teaches the limitations with respect to claim 23.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to properties of “the sixth voltage is lower than the fifth voltage.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 29, Lee in combination with Zhang teaches the limitations with respect to claim 22.
Furthermore, Lee teaches a fourth conductor layer disposed above the semiconductor substrate (Fig. 3B: G6 adjacent to PL2) and extending in parallel with the first conductor layer (Fig. 3B: G6 adjacent to PL1);
a second semiconductor pillar (Fig. 3B: PL2) extending in the first direction through the fourth conductor layer (Fig. 3B: G6 adjacent to PL2), the second conductor layers (Fig. 3B: G2-G5 adjacent to PL1), and the third conductor layer (Fig. 3B: G1 adjacent to PL1) to reach the well region (“well doped with an impurity,” see page 3, par. 0043); and
a second ferroelectric film (Fig. 3B: S adjacent to PL2, Fig. 4A-4I: 135, see page 7, par. 0091 and 0093-0094) covering a side surface of the second semiconductor pillar (Fig. 3B: PL2) and extending in the first direction to intersect with the second conductor layers (Fig. 3B: G2-G5 adjacent to PL1),
wherein
the fourth conductor layer (Fig. 3B: G6 adjacent to PL2) and corresponding part of the second semiconductor pillar form a third select transistor (each of the plurality of cell strings include a string selection transistor, see page 4, par. 0049),
each of the second conductor layers (Fig. 3B: G2-G5 adjacent to PL1), a corresponding part of the second ferroelectric film (Fig. 3B: S adjacent to PL2, Fig. 4A-4I: 135, see page 7, par. 0091 and 0093-0094), and a corresponding part of the (Fig. 3B: PL2) form a second memory cell transistor (Fig. 3B: S adjacent to PL2, see page 4, par. 0049),
the third conductor layer (Fig. 3B: G1 adjacent to PL1) and a corresponding part of the second semiconductor pillar (Fig. 3B: PL2) form a fourth select transistor (each of the plurality of cell strings include a ground selection transistor, see page 4, par. 0049), and
the third select transistor, the second memory cell transistors, and the fourth select transistor form a second string (“cell strings,” see page 4, par. 0049).
Regarding claim 30, Lee in combination with Zhang teaches the limitations with respect to claim 29.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “at a second time instant in an erase verify operation after an erase operation in which the string is selected and the second string is unselected, the sequencer is configured to apply a seventh voltage, which is equal to or higher than the fifth voltage, to the fourth conductor.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 31, Lee in combination with Zhang teaches the limitations with respect to claim 30.
Furthermore, Lee teaches a first block and a second block (see pages 2-3, par. 0034) each including the string and the second string (see page 3, par. 0035).
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “a third time instant in an erase verify operation after an erase operation in which the first block is selected and the second block is unselected, the sequencer is configured to apply the fourth voltage to a gate of the first select transistor in the second block, and to apply the fifth voltage to a gate of the second select transistor in the second block.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 32, Lee in combination with Zhang teaches the limitations with respect to claim 31.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the third time 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 33, Lee in combination with Zhang teaches the limitations with respect to claim 32.
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “hole conduction is used in the erase verify operation.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the 
Furthermore, Zhang wherein hole conduction is used in the erase verify operation (see col. 8, ll. 56-67 and col. 9, ll. 1-7).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2017/0117290; hereinafter “Lee”) in view of Hwang (U.S. 10,210,921).
Regarding claim 34, Lee discloses the limitations with respect to claim 21.
Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the memory cell transistors set to a first threshold voltage when the one of the memory cell transistors stores first data corresponding to an erase state, and the one of the memory cell transistors is set to a second threshold voltage, which is lower than the first threshold voltage, when the one of the memory cell transistors stores second data corresponding to a state in which data is written.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
However, if is prove that Lee’s semiconductor memory device is not substantially identical or that Lee’s semiconductor memory device is not capable of performing the 
Similar to Lee, Hwang teaches a semiconductor memory device (Fig. 1) comprising a first select transistor (Fig. 2: transistor coupled to SGD), a memory cell transistor (Fig. 2: memory cell transistors in series coupled to word lines WL1-WLn), and a second select transistor (Fig. 2: transistor coupled to SGS) to form a string (Fig. 2: NAND string).
Further, Hwang teaches wherein one of the memory cell transistors is set to a first threshold voltage when the one of the memory cell transistors stores first data corresponding to an erase state (see col. 16, ll. 39-48), and the one of the memory cell transistors is set to a second threshold voltage, which is lower than the first threshold voltage, when the one of the memory cell transistors stores second data corresponding to a state in which data is written (see col. 16, ll. 49-58).
Since Hwang and Lee are from the same field of endeavor, the teachings of Hwang would have been recognized in the pertinent art of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hwang with the teachings of Lee for the purpose of prevent or reduce interference between the unselected memory cells, improve refresh margin and operating speed, see Hwang’s col. 2, ll. 26-37.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2017/0117290; hereinafter “Lee”) in view of Yoshihara et al. (U.S. 2016/0189777; hereinafter “Yoshihara”).
Regarding claim 39, Lee discloses the limitations with respect to claim 21.
(Fig. 1: 20 connected to BLs).
However, Lee is silent with respect to the sense amplifier including a first transistor including a first end connected to the bit line; a second transistor including a first end connected to a second end of the first transistor; a third transistor including a first end connected to a second end of the second transistor; a fourth transistor including a first end connected to the second end of the second transistor and the first end of the third transistor and a gate connected to the first end of the second transistor; and a capacitor including a first end connected to a second end of the third transistor.
Similar to Lee, Yoshihara teaches a semiconductor memory device (Fig. 1) comprising bit lines (Fig. 2: BLs), first select transistor (Fig. 2: transistor connected to SGD), memory cell transistors (Fig. 2: memory cell connected to WLs), and second select transistor (Fig. 2: transistor connected to SGS) to form a string (Fig. 2: 20).
Furthermore, Yoshihara teaches a sense amplifier (Fig. 2: S/A & DL) connected to the bit line (Fig. 2: BL0-BLn),
wherein the sense amplifier (Fig. 2: S/A & DL) including:
a first transistor including a first end connected to the bit line (Fig. 3: Q4);
a second transistor including a first end connected to a second end of the first transistor (Fig. 3: Q1);
a third transistor including a first end connected to a second end of the second transistor (Fig. 3: Q2);
(Fig. 3: Q3) and the first end of the third transistor (Fig. 3: Q2) and a gate connected to the first end of the second transistor (Fig. 3: Q1); and
a capacitor including a first end connected to a second end of the third transistor (Fig. 3: C connected to Q2).
Since Yoshihara and Lee are from the same field of endeavor, the teachings of Yoshihara would have been recognized in the pertinent art of Lee.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoshihara with the teachings of Lee for the purpose of low-voltage driving can be realized without the deterioration of the reliability of the memory cell, see Yoshihara’s page 3, par. 0053.
Regarding claim 40, Lee in combination with Yoshihara teaches the limitations with respect to claim 39.
As discussed above, Lee’s semiconductor memory device in combination with Yoshihara is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “a first time instant in an erase verify operation after an erase operation with the string being selected, the sequencer is configured to apply a first voltage to a gate of at least one of the memory cell transistors, to apply a second voltage, which is lower than the first voltage, to a gate of the first select transistor, to apply a third voltage, which is lower than the first voltage, to a gate of the second select transistor, to apply a fourth voltage to the bit line, to apply a fifth voltage, which is higher than the fourth voltage, to the source line, and to apply a sixth voltage to a gate of the second transistor 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825